Order filed, October 8, 2018.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-18-00679-CV
                                 ____________

       GREAT SOUTHWEST REGIONAL CENTER, LLC, Appellant

                                            V.

                              ACSWD, LP, Appellee


                    On Appeal from the 53rd District Court
                             Travis County, Texas
                   Trial Court Cause No. D-1-GN-15-000558


                                     ORDER

      The reporter’s record in this case was due October 4, 2018. See Tex. R.
App. P. 35.1. The record has not been filed with the court. Because the reporter’s
record has not been filed timely, we issue the following order.

      We order Leah Hayes, the court reporter, to file the record in this appeal
within 15 days of the date of this order.

                                  PER CURIAM